538 S.E.2d 581 (1999)
350 N.C. 843
STATE of North Carolina
v.
Glenn O'Neil JOHNSON.
No. 91P99.
Supreme Court of North Carolina.
July 22, 1999.
Glenn O'Neil Johnson, pro se.
William N. Farrell, Jr., Senior Deputy Attorney General, John Carriker, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant Pro Se in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 22nd day of July 1999."
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant Pro Se in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed by order of the Court in conference, this the 22nd day of July 1999."